Deen, Presiding Judge,
concurring specially.
“As stated in Merry Bros. Brick & Tile Co. v. Jackson, 120 Ga. App. 716, 719 (171 SE2d 924), ‘Ordinarily, one is not the servant of two masters, but the courts of this State have recognized the principle that one may be the servant of two masters and subject to the demands of both or either. See Hotel Equipment Co. v. Liddell, 32 Ga. App. 590, 592 (124 SE 92); Allen v. Landers, 39 Ga. App. 264, 265 (146 SE 794).’ Under the facts in the instant case, the deceased could have been found to be the employee of both the general contractor and the subcontractor, or either. Therefore his mother could not recover for his wrongful death in a tort action against the subcontractor . . . Where the injury sustained is one compensable under the compensation act and both the employer and employee are subject thereto and have not rejected its provisions, a common law suit on account of such injury is not maintainable by the employee against his employer, either general or special. Blue Bell &c. Co. v. Baird, 61 Ga. App. 298 (6 SE2d 83).” U. S. Fidelity &c. Co. v. Forrester, 230 Ga. 182, 184 (196 SE2d 133) (1973). This case overruled U. S. Fidelity &c. Co. v. Forrester, 126 Ga. App. 762 (191 SE2d 787) (1972), and the special concurrence in the latter case concurred in by the writer was adopted in the former case. Since the assignment in the case sub judice authorizes a finding that the employee could remain an “employee” of the general master with the “sole” right to discharge by the general master, a fact-finder could determine, under the evidence presented, that the employee was a servant of two masters, general and special, therefore, in any event *84precluding a common lawsuit or tort against the general or special master. U. S. Fidelity &c. Co. v. Forrester, 230 Ga. 182, supra.
I concur in the judgment of the majority for the reasons set forth in this special concurrence.